Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Roger Hawes, TDCJ #712549, Appellant                  Appeal from the 369th District Court of
                                                      Anderson County, Texas (Tr. Ct. No.
No. 06-19-00053-CV        v.                          DCCV        18-630-369).     Memorandum
                                                      Opinion delivered by Justice Burgess, Chief
Tammy E. Henderson Peden, an individual,              Justice Morriss and Justice Stevens
Tammy E. Henderson Peden, PLLC, a                     participating.
corporation, the Estate of Tammy E.
Henderson Peden, Tanika J. Solomon, an
individual and TJ Solomon Law Group,
PLLC, a corporation, Appellees



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Roger Hawes, TDCJ #712549, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED DECEMBER 16, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk